NUMBER 13-21-00236-CV

                          COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


OSVALDO BENAVIDES AND
ROSAURA DALEL SALDANA,                                              Appellants,

                                           v.

LOS CAMPEONES, INC.,                                                   Appellee.


                  On appeal from the 197th District Court
                       of Cameron County, Texas.


                       ORDER ABATING APPEAL

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellants Osvaldo Benavides and Rosaura Dalel Saldana seek to appeal a

summary judgment order issued on March 4, 2021, in favor of appellee Los Campeones,

Inc. Appellants submitted an untimely notice of appeal on August 2, 2021, and
subsequently filed an “Opposed First Motion to Extend Time to File Notice of Appeal.”

See TEX. R. APP. P. 26.1.

       Before the Texas Supreme Court is a petition for review on a similar issue in a

case arising from this Court. See Rodriguez v. Marez, No. 13-20-00323-CV, 2021 WL

377253 (Tex. App.—Corpus Christi–Edinburg Feb. 4, 2021, pet. filed) (mem. op.). At

issue in Rodriguez, is whether this Court committed error in dismissing the case for want

of jurisdiction after declining to extend the deadline for petitioner’s otherwise untimely

notice of appeal. See id.

       Having reexamined and reconsidered the documents on file, this Court, on its own

motion, issues the following ruling. Appellants’ opposed first motion to extend time to file

notice of appeal is carried with the case, and this appeal is ABATED until such time as

the Texas Supreme Court issues its opinion or denies or refuses petition in the direct

appeal of the aforementioned cause. After which, we direct appellants to promptly file a

motion to reinstate the appeal, which shall reference and include a copy of the opinion or

applicable order issued by the Texas Supreme Court.

                                                                  PER CURIAM

Delivered and filed on the
2nd day of September, 2021.




                                             2